Case 2:15-cv-08840-MCA-MAH Document 68 Filed 04/30/20 Page 1 of 17 PageID: 639



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

     CALEB L MCGILLVARY,                                   Civil Action No. 15-8840 (MCA)

                 Plaintiff,

          v.                                                           OPINION

     UNION COUNTY, NEW JERSEY et al.,

                 Defendants.



 ARLEO, UNITED STATES DISTRICT JUDGE

         This matter has been opened to the Court by Plaintiff Caleb McGillvary’s Complaint

 asserting violations of his civil rights in connection with the investigation and prosecution of

 Plaintiff for the murder of Joseph Galfy, Jr. in May 2013. Presently before the Court are four

 separate motions to dismiss Plaintiff’s Complaint pursuant to Fed. R. Civ. P. 12(b)(1) and

 12(b)(6) brought by the Clark Police Department, Clark Police Chief Pedro Matos (“the City

 Defendants”) (ECF No. 59), Joseph Cryan, Edward Suter, Union County New Jersey, and Union

 County Sheriff’s Office (“the County Defendants”) (ECF No. 61), Andrew M. DellaQuila,

 Robert B. Henderson, Johnny Ho, John J. Hoffman, Grace H. Park, Scott M. Peterson, Union

 County Prosecutor’s Office, Jose Vendas, William V. Roeder, and J Michael Walker (“the State

 Defendants”) (ECF No. 62), and Robert J. Pandina (ECF No. 60) 1 For the reasons explained in

 this Memorandum Opinion, the Court will grant the motions to dismiss as to all Moving

 Defendants.



 1
   Plaintiff also names in the caption the Philadelphia Police Department and Philadelphia Police
 Commissioner Charles H. Ramsey, and identifies several additional Philadelphia police officers
 in the Complaint. It is not clear if any of these Defendants were served and none have entered an
 appearance in this action.
Case 2:15-cv-08840-MCA-MAH Document 68 Filed 04/30/20 Page 2 of 17 PageID: 640



    I.       FACTUAL BACKGROUND

             a. The Allegations in the Complaint

          In the Complaint Plaintiff generally asserts that the City, County, and State Defendants

 were involved in the investigation of Joseph Galfy’s (“Galfy”) death and were aware that

 Plaintiff claimed that he had been sexually assaulted and drugged by Galfy. See Complaint at ¶¶

 1-3. According to the Complaint, Plaintiff was arrested in Philadelphia, Pennsylvania on May

 16, 2013, by members of the Philadelphia Police Department and members of the Union County

 Prosecutor’s Office were promptly notified. Id. at ¶¶ 4-5.

          Assistant Union County Prosecutor Peterson, who reports to Prosecutor Park, along with

 Union County Prosecutor’ Office (“UCPO”) Detectives DellaQuila, Henderson, Ho, and Vendas

 responded in-person to the Philadelphia Police Department. Detectives Vendas and Ho

 interviewed Plaintiff at the Philadelphia Police Department, and Plaintiff reported to them that he

 was sexually assaulted and drugged by Galfy. Id. at ¶¶ 6-14. According to the Complaint,

 neither Detective informed Plaintiff of his right to a rape care advocate or a forensic medical

 examination, and a sexual assault response team was not activated. Id. at ¶¶ 15-17. A sexual

 assault forensic evidence collection kit and a toxicology analysis were not performed on

 Plaintiff. Id. at ¶¶ 19-20. According to Plaintiff, these Defendants failed to follow the standards

 set by the Attorney General of the State of New Jersey and the Attorney General of the State of

 Pennsylvania for victims of sexual assault. Id. at ¶¶ 20-25. These Defendants also did not

 inform Plaintiff of his right to immediate medical attention or the benefit of evidence collection.

 Id. at ¶ 26. Plaintiff explains that evidence of sexual assault is material to a claim of self defense

 and would exonerate him for criminal liability in connection with the death of Galfy. Id. at ¶¶

 27-28.
Case 2:15-cv-08840-MCA-MAH Document 68 Filed 04/30/20 Page 3 of 17 PageID: 641



        Plaintiff next asserts that Defendant Pandina is not a registered nurse or physician and

 was contacted by the UCPO to prepare an expert report and to diagnose Plaintiff’s physical and

 mental state in the report. According to Plaintiff, Defendant Pandina did not provide care

 meeting the standards set by the American College of Emergency Physicians for the Evaluation

 and Management of the Sexually Assaulted or Sexually Abused Patients. Id. at ¶¶ 29-33.

        Plaintiff further alleges that a sexual assault forensic evidence collection kit and a

 toxicology analysis was performed on the deceased Galfy, on May 14, 2013, by a licensed

 physician, and this analysis showed that Plaintiff did not sexually assault Galfy. The analysis

 also showed evidence of Galfy’s semen and traces of unidentified blood. See id. at ¶¶ 34-39.

 Plaintiff asserts that the examination performed on Galfy followed standard procedures for

 sexual assault victims, but this procedure was not followed for Plaintiff. See id. at ¶¶ 40-43.

        Plaintiff next asserts that “[i]nvestigators” falsely asserted to the media that Plaintiff had

 a “a romp” with Galfy. Id. at ¶ 44. Assistant Prosecutor Peterson also told the Grand Jury that

 the rape kit performed on Galfy proved that Plaintiff had not been raped, that Plaintiff showed no

 signs of being drugged after the incident, contradicting the evidence, including witness reports.

 ¶¶ Id. at 46-51. Detective Ho testified to the Grand Jury that beer bottles found in Galfy’s

 garage were swabbed for analysis when, in fact, Detective Suter fumigated and cleaned the

 bottles and all other collected glasses and did not perform any DNA or drug analysis. Id. at ¶¶

 52-53. Prosecutor Peterson also intentionally misled the grand jury by stating that “ no semen

 was found,” despite the fact that Galfy’s own semen was found. Detective Ho also testified to

 the grand jury that no semen was found in the bedroom where Galfy was discovered and where

 Plaintiff claims the sexual assault occurred. Id. at ¶¶ 54-58.
Case 2:15-cv-08840-MCA-MAH Document 68 Filed 04/30/20 Page 4 of 17 PageID: 642



        Plaintiff asserts that Galfy’s home was searched for evidence by Detective Henderson

 and Sheriff Gardner on May 15, 2013, and they photographed and collected evidence from the

 home but but failed to collect samples of stains on the carpet in the master bedroom, take the

 glasses out of the dishwasher, or collect all the pill bottles in the home so these items could be

 analyzed. See id. at ¶¶ 60-78. Detective Ho also falsely testified before the Grand Jury that all

 the pill bottles in the home were collected. See id. at ¶ 79.

        Plaintiff also asserts that Pandina is engaged in the unauthorized practice of medicine or

 psychiatry by providing expert testimony in criminal cases without a license to practice medicine

 or psychiatry See id. at ¶¶ 80-98. Plaintiff further asserts that Defendants “enabled” Pandina’s

 unauthorized practice of medicine and/or psychiatry and denied Plaintiff due process and equal

 protection of the law. Id. at ¶¶ 99-103.

        Plaintiff asserts that Defendants denied Plaintiff due process and equal protection of the

 law by failing to follow the Attorney General’s standards for providing services to sexual assault

 victims. Id. at ¶¶ 104-105. Finally, Plaintiff asserts that the investigation of Galfy’s death and

 Plaintiff’s indictment and prosecution for Galfy’s murder were conducted in bad faith in

 violation of Plaintiff’s right to due process and equal protection, and that the loss, destruction,

 and suppression of evidence has denied Plaintiff the ability to obtain a fair trial. See id. at ¶¶

 106-113.

            b. Procedural History

        Plaintiff’s Complaint was docketed on December 23, 2015. See ECF No. 1. Along with

 claims for damages and other forms of equitable relief, Plaintiff’s Complaint seeks to enjoin his

 pending state criminal prosecution. See id. at 4. The State Defendants moved to dismiss the

 claims for injunctive relief pursuant to Younger v. Harris, 401 U.S. 37, 45 (1971) and sought
Case 2:15-cv-08840-MCA-MAH Document 68 Filed 04/30/20 Page 5 of 17 PageID: 643



 dismissal of the remaining claims for damages. In the alternative, the State Defendants asked the

 Court to stay the matter pending the outcome of Plaintiff’s criminal proceedings. See ECF Nos.

 15. 2 Plaintiff opposed the motion. ECF No. 17. On November 16, 2016, this Court granted the

 State Defendants’ motion to dismiss Plaintiff’s claims for injunctive relief seeking to enjoin his

 criminal prosecution, pursuant to Younger. See ECF No. 42. The Court also granted

 Defendants’ motion to stay Plaintiff’s remaining damages claims pending the outcome of his

 state court criminal proceedings. See id.

             On July 11, 2019, Plaintiff submitted a letter request to reopen this matter. See ECF No.

 47. Attached to his letter request is a copy of the Judgment of Conviction showing that he was

 convicted of first-degree murder of Joseph Galfy, Jr. on April 24, 2019 following a jury trial.

 Plaintiff was sentenced on May 30, 2019 to fifty-seven years in prison subject to the No Early

 Release Act (“NERA”). See ECF No. 47, Judgment of Conviction dated May 30, 2019. On June

 20, 2019, Plaintiff filed a Notice of Appeal with the New Jersey Appellate Division. ECF No.

 59-3, Exhibit B. His appeal is currently pending.

             The Court reopened this matter on July 22, 2019, and the instant motions to dismiss

 followed. ECF Nos. 59-62.

       II.      STANDARD OF REVIEW

             The State Defendants move to dismiss Plaintiff’s Complaint pursuant to Fed. R. Civ. P.

 12(b)(1) for lack of subject matter jurisdiction and assert they are entitled to sovereign immunity

 under the Eleventh Amendment. This motion “may properly be considered a motion to dismiss

 for lack of subject matter jurisdiction under Fed. R. Civ. P. 12(b)(1)” because “the Eleventh




 2
     The City and County Defendants also moved to dismiss the Complaint. ECF Nos. 10, 40.
Case 2:15-cv-08840-MCA-MAH Document 68 Filed 04/30/20 Page 6 of 17 PageID: 644



 Amendment is a jurisdictional bar which deprives federal courts of subject matter jurisdiction.”

 Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 693 n.2 (3d Cir. 1996).

           In resolving a motion to dismiss for failure to state a claim, under Rule 12(b)(6), “‘courts

 accept all factual allegations as true, construe the complaint in the light most favorable to the

 plaintiff, and determine whether, under any reasonable reading of the complaint, the plaintiff

 may be entitled to relief.’” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009)

 (quoting Phillips v. County of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008)); see also Zimmerman

 v. Corbett, 873 F.3d 414, 417–18 (3d Cir. 2017), cert. denied 138 S. Ct. 2623 (2018); Revell v.

 Port Auth. of N.Y. & N.J., 598 F.3d 128, 134 (3d Cir. 2010).

           As a pro se litigant, Plaintiff is entitled to liberal construction of his complaint. See

 Liggon–Redding v. Estate of Sugarman, 659 F.3d 258, 265 (3d Cir. 2011). To survive dismissal

 under Rule 12(b)(6), a complaint “must contain sufficient factual matter, accepted as true, to

 state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678, (2009)

 (internal quotation marks and citation omitted). “A claim has facial plausibility when the

 plaintiff pleads factual content that allows the court to draw the reasonable inference that the

 defendant is liable for the misconduct alleged.” Id

    III.      ANALYSIS

           The Court has already dismissed Plaintiff’s claims for injunctive relief seeking to enjoin

 his prosecution and now liberally construes his remaining claims for relief, which arise under 42

 U.S.C. § 1983. Section 1983 provides a civil remedy for the “deprivation of any rights,

 privileges, or immunities secured by the Constitution and laws.” 42 U.S.C. § 1983. To state a

 claim under section 1983, a plaintiff must demonstrate that “some person has deprived him of a

 federal right ... [and] that the person who has deprived him of that right acted under color of state
Case 2:15-cv-08840-MCA-MAH Document 68 Filed 04/30/20 Page 7 of 17 PageID: 645



 or territorial law.” Gomez v. Toledo, 446 U.S. 635, 640 (1980); Halsey v. Pfeiffer, 750 F.3d 273,

 290 (3d Cir. (2014).

     a. Eleventh Amendment Immunity and Personhood Requirement

         From the outset the Eleventh Amendment incorporates a general principle of sovereign

 immunity which bars citizens from bringing suits for damages against any state in federal court.

 Pennhurst State School & Hosp. v. Halderman, 465 U.S. 89, 100–101 (1984). In general,

 Eleventh Amendment immunity extends to state agencies and state officials in their official

 capacities, and, in doubtful cases, the Court analyzes several factors to determine whether an

 entity is an agency of the State, i.e., whether the State is the real party in interest. See Fitchik v.

 New Jersey Transit Rail Operations, Inc., 873 F.2d 655, 659-60 (3d Cir. 1989).

         Relatedly, a state and its departments are not considered “persons” amenable to suit under

 section 1983. Will v. Michigan Dep’t of State Police, 491 U.S. 58, 67-70 (1989). Also barred are

 section 1983 suits for damages against “governmental entities that are considered ‘arms of the

 state’ for Eleventh Amendment purposes,” which are “no different from a suit against the State

 itself.” Id. at 70-71. State officials, sued in their official capacities, are likewise not “persons”

 subject to a damages suit under section 1983. Will, 491 U.S. at 71 n.10; Kentucky v. Graham,

 473 U.S. 159, 167 n.14 (1985). On the other hand, a state official sued in his or her personal

 capacity is a “person” amenable to suit under section 1983, and does not enjoy Eleventh

 Amendment protection. Hafer v. Melo, 502 U.S. 21, 30-31 (1991).

         The Third Circuit has held that when a county prosecutor’s office is performing its core

 functions of investigating and prosecuting crime, it acts as an arm of the State. 3 See, Beightler v.




 3
  “On the other hand, when county prosecutors are called upon to perform administrative tasks
 unrelated to their strictly prosecutorial functions, such as a decision whether to promote an
Case 2:15-cv-08840-MCA-MAH Document 68 Filed 04/30/20 Page 8 of 17 PageID: 646



 Office of Essex Cty. Prosecutor, 342 F. App’x. 829, 832 (3d Cir. 2009) (citing Coleman v. Kaye,

 87 F.3d 1491, 1505 (3d Cir. 1996); see also Estate of Matthew Mckloskey v. Franklin Township,

 2016 WL 4680154, at *3 (D.N.J. Sept. 7, 2016)(collecting cases and finding that a county

 prosecutor’s office is not a person under § 1983). Because Plaintiff has sued the Union County

 Prosecutor’s Office in connection with his prosecution for Galfy’s death, the Court finds that it

 was acting as an arm of the state. For these reasons, the Court will grant with prejudice the

 motion to dismiss as to the Union County Prosecutor’s Office. To the extent Plaintiff is suing

 State Defendants DellaQuila, Henderson, Ho, Hoffman, Park, Peterson, Vendas, Roeder or

 Walker in his or her official capacity for damages, these claims are likewise dismissed with

 prejudice. 4

     b. Municipal Entities and Monell Liability

         Plaintiff has also sued the Clark Police Department and the Union County Sheriff’s

 Office. In New Jersey, a municipal police department is not a separate legal entity from the

 governing municipality. See Groark v. Timek, 989 F. Supp.2d 378, 382 (D.N.J. Nov. 27, 2013)

 (citing Franks v. Cape May County, 2010 WL 3614193, at *7 (D.N.J. Sept. 8, 2010)); Drayton v.

 Monmouth County Correctional Institution Sheriff’s Department, 2020 WL 207711, at *1

 (D.N.J. Jan. 14, 2020). The case law uniformly holds that the proper defendant is the

 municipality itself, not the police department. See Jackson v. City of Erie Police Dep’t, 570 F.

 App’x 112, 114 (3d Cir. 2014) (“We further agree with the District Court that the police

 department was not a proper party to this action. Although local governmental units may


 investigator, the county prosecutor in effect acts on behalf of the county that is the situs of his or
 her office.” Wright v. State, 169 N.J. 422, 450 (2001) (quoting Coleman, 87 F.3d at 1499).
 4
  They may remain potentially liable as persons in their individual capacities, however. See
 Hafer v. Melo, 502 U.S. 21, 25 (1991); Estate of Lagano v. Bergen Cnty. Prosecutor's Office,
 769 F.3d 850, 856 (3d Cir. 2014).
Case 2:15-cv-08840-MCA-MAH Document 68 Filed 04/30/20 Page 9 of 17 PageID: 647



 constitute ‘persons’ against whom suit may be lodged under 42 U.S.C. § 1983, a city police

 department is a governmental sub-unit that is not distinct from the municipality of which it is a

 part.”) (citation omitted). The Court will therefore grant the motion to dismiss with prejudice as

 to the Clark Police Department and the Union County Sheriff’s Office, as these entities are not

 proper defendants in an action pursuant to § 1983.

        The Court next considers whether Plaintiff states a Monell claim against the City of Clark

 and/or the County of Union. Municipalities and other local governments can be sued directly

 under § 1983 for monetary, declaratory, or injunctive relief where the deprivation resulted from

 an official policy or custom. See Monell v. Department of Social Services of City of New York,

 436 U.S. 658, 690 (1978). Although a municipality may be liable under 42 U.S.C. § 1983, it

 cannot be held liable on a theory of respondeat superior. Id. at 691. To the extent that Plaintiff

 asserts violations of his constitutional rights by the City of Clark or the County of Union, he fails

 to plead any facts showing that any alleged deprivation of his constitutional rights resulted from

 a policy or custom of either of these municipalities. 5 See Groman v. Twp. of Manalapan, 47

 F.3d 628, 637 (3d Cir. 1995) (finding “vague assertions” were insufficient to impose Monell

 liability); Nash v. Kenney, 784 F. App’x. 54, 57 (3d Cir. 2019). As such, the Court grants the

 motion to dismiss as to the City of Clark and to County of Union and dismisses these entities

 without prejudice.




 5
   Municipalities like the City of Clark or Union County may be found liable under § 1983 where
 “the action that is alleged to be unconstitutional implements or executes a policy statement,
 ordinance, regulation, or decision officially adopted and promulgated” by the body’s officers. Id.
 at 690. As to custom, municipalities may be sued for “constitutional deprivations visited
 pursuant to governmental ‘custom’ even though such a custom has not received formal approval
 through the body's official decision making channels.” Id. at 690–91. Here, Plaintiff fails to
 provide any facts showing that the City of Clark or the County of Union adopted policies or
 widespread customs that caused the harm of which he complains.
Case 2:15-cv-08840-MCA-MAH Document 68 Filed 04/30/20 Page 10 of 17 PageID: 648



    c. The Personal Involvement Requirement

        It is axiomatic that “[a] defendant in a civil rights action must have personal involvement

 in the alleged wrongs; liability cannot be predicated solely on the operation of respondeat

 superior.” Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988)(citing Parratt v. Taylor,

 451 U.S. 527, 537 n. 3 (1981)); see also Iqbal, 556 U.S. at 676 (“[A] plaintiff must plead that

 each Government-official defendant, through the official’s own individual actions, has violated

 the Constitution.”). Here, the Court will grant the motions to dismiss without prejudice as to

 Clark Police Chief Pedro Matos, Joseph Cryan, Edward Suter, Grace H. Park, Attorney General

 John H. Hoffman, William V. Roeder, and J Michael Walker, in their personal capacities, for

 lack of sufficient personal involvement in the alleged wrongs.

    d. Remaining § 1983 Claims and Defendants

        The Court next addresses Plaintiff’s substantive claims for relief against the remaining

 Moving Defendants sued in their personal capacities. The exact contours of Plaintiff’s § 1983

 claims are unclear but the Court construes the Complaint liberally.

        The Court construes Plaintiff to allege that his substantive due process rights were

 violated by Defendants’ negligent or reckless investigation into Galfy’s death. According to

 Plaintiff, Prosecutor Peterson and Detectives DellaQuila, Henderson, Ho, and Vendas failed to

 investigate Plaintiff’s allegations and collect the very evidence that would have established that

 Plaintiff acted in self-defense. Detective Henderson and Sheriff Gardner likewise failed to

 collect evidence from Galfy’s home that would have supported Plaintiff’s defense that he was

 drugged and sexually assaulted by Galfy.

        A claim for negligent investigation is not cognizable in a civil rights action. As explained

 by the Third Circuit, “negligence by public officials is not actionable as a due process
Case 2:15-cv-08840-MCA-MAH Document 68 Filed 04/30/20 Page 11 of 17 PageID: 649



 deprivation of a civil right.” See Wilson v. Russo, 212 F.3d 781, 789 (3d Cir. 2000) (citing

 Orsatti v. New Jersey State Police, 71 F.3d 480, 484 (3d Cir.1995)). As a general matter,

 negligence does not trigger a constitutional violation. See Daniels v. Williams, 474 U.S. 327,

 334 (1986); Baker v. McCollan, 443 U.S. 137, 144 (1979). Assuming the conduct alleged

 amounts to recklessness, the Third Circuit, in Johnson v. Logan, 721 F. App’x. 205, 208 (3d Cir.

 2018), expressed “significant doubts about whether there is an independent substantive due

 process right to be free from a reckless investigation.” Likewise, in Geness v. Cox, 902 F.3d

 344, 354 n.5 (3d Cir. 2018), the circuit court expressed “doubts . . . as to the viability of such a

 claim[.]” 6 Id. (finding claim time barred and having no occasion to rule on the issue); see also

 Newton v. City of New York, 566 F.Supp.2d 256, 278 (S.D.N.Y. 2008) (“[T]here is no

 constitutional right to an adequate investigation.”)

        Even if Plaintiff could proceed on a reckless investigation claim under the Fourth

 Amendment, see Geness, 902 F.3d at 354 n.5, if Plaintiff were to succeed on his claim that the

 evidence Defendants recklessly failed to obtain would exonerate him and establish that he acted

 in self-defense, that determination would necessarily impugn the validity of his conviction for

 Galfy’s murder. For this reason, Plaintiff’s claim of reckless investigation, to the extent such a

 claim is cognizable, is barred by the favorable-termination rule of Heck v. Humphrey, 512 U.S.



 6
  The Third Circuit further stated that such a claim, if cognizable, could only arise under the
 Fourth Amendment. Id. at n5 (citing Manuel v. City of Joliet, Ill, ––– U.S. ––––, 137 S.Ct. 911,
 919, 197 L.Ed.2d 312 (2017) (“If the complaint is that a form of legal process resulted in pretrial
 detention unsupported by probable cause, then the right allegedly infringed lies in the Fourth
 Amendment.”); see also Brooks v. City of Chicago, 564 F.3d 830, 833 (7th Cir. 2009) (“A
 plaintiff cannot state a due process claim ‘by combining what are essentially claims for false
 arrest under the Fourth Amendment and state law malicious prosecution into a sort of hybrid
 substantive due process claim under the Fourteenth Amendment.’” (quoting McCann v.
 Mangialardi, 337 F.3d 782, 786 (7th Cir. 2003)).
Case 2:15-cv-08840-MCA-MAH Document 68 Filed 04/30/20 Page 12 of 17 PageID: 650



 477 (1994). In Heck, the Supreme Court held that “a prisoner cannot use § 1983 to obtain

 damages where success would necessarily imply the unlawfulness of a (not previously

 invalidated) conviction or sentence.” Wilkinson v. Dotson, 544 U.S. 74, 81 (2005). Because

 Plaintiff has not shown that his conviction has been set aside, he cannot bring a claim for

 reckless investigation at this time. See Curry v. Yachera, 835 F.3d 373, 379 (3d Cir. 2016). This

 claim is therefore dismissed without prejudice until such time that Plaintiff sets aside his

 conviction.

        The State Defendants also construe Plaintiff’s Complaint to assert the more familiar

 Fourth Amendment claims for malicious prosecution. “To prove malicious prosecution under §

 1983, a plaintiff must show that: (1) the defendants initiated a criminal proceeding; (2) the

 criminal proceeding ended in plaintiff’s favor; (3) the proceeding was initiated without probable

 cause; (4) the defendants acted maliciously or for a purpose other than bringing the plaintiff to

 justice; and (5) the plaintiff suffered deprivation of liberty consistent with the concept of seizure

 as a consequence of a legal proceeding.” 7 Because Plaintiff is unable to establish favorable

 termination, he fails to state a claim for malicious prosecution, and the Court will grant the

 motion to dismiss with respect to this claim and dismiss this claim without prejudice until such

 time that Plaintiff sets aside his conviction.




 7
   Fabricated evidence claims also require favorable termination. See Baskerville v. City of
 Harrisburg, No. 19-420, 2020 WL 108421, at *4 (M.D. Pa. Jan. 9, 2020) (“The Supreme Court
 has expressly likened [a fabrication of evidence] claim to malicious prosecution, thus
 requiring—as an element—favorable termination of the related criminal proceedings”) (citing
 McDonough v. Smith, 588 U.S. ––––, 139 S. Ct. 2149, 2155-59 (2019)); Floyd v. Attorney Gen.
 of Pennsylvania, 722 F. App’x 112, 114 (3d Cir. 2018) (“Because Floyd’s malicious prosecution
 and fabrication of evidence claims do not accrue until the criminal proceedings have terminated
 in Floyd’s favor, and Floyd has not demonstrated as much, they are barred by Heck.”).
Case 2:15-cv-08840-MCA-MAH Document 68 Filed 04/30/20 Page 13 of 17 PageID: 651



        Plaintiff also complains that Assistant Prosecutor Peterson presented false and misleading

 evidence to the grand jury. When sued in their personal capacities for damages, Prosecutors are

 shielded by absolute immunity for actions which are intimately associated with the judicial phase

 of the criminal process. Imbler v. Pachtman, 424 U.S. 409, 430 (1976). Such activities include

 activities undertaken while in court as well as selected out-of-court behavior intimately

 associated with the judicial phases of litigation. Kulwicki v. Dawson, 969 F.2d 1454, 1463 (3d

 Cir. 1992). Prosecutorial activities protected by absolute, as opposed to qualified, immunity

 include soliciting false testimony from witnesses in grand jury proceedings and probable cause

 hearings. See id. at 465 (citing Burns v. Reed, 500 U.S. 478 (1991)). Even interviews generating

 evidence to be presented to a grand jury are absolutely protected. Id. (citing Rose v. Bartle, 871

 F.2d 331 (3d Cir. 1989)) (prosecutor’s solicitation of testimony for use in grand jury proceedings

 is “encompassed within ‘the preparation necessary to present a case’ and therefore [is]

 immunized as involving the prosecutors’ advocacy functions.”) (citation omitted). Because the

 prosecutor here engaged in a protected prosecutorial function when he presented the allegedly

 false information to the grand jury, he is immune from suit for this claim. For this reason, all §

 1983 damages claims against the Assistant Prosecutor Peterson arising from presentation of false

 evidence to the grand jury are dismissed with prejudice on the basis of prosecutorial immunity.

        Plaintiff also contends that UCPO Detective Ho presented false or misleading evidence to

 the grand jury. The Supreme Court has unanimously held that grand jury witnesses, like trial

 witnesses, have “absolute immunity from any § 1983 claim based on the witness’ testimony.”

 Rehberg v. Paulk, 132 S.Ct. 1497, 1506 (2012); Cope v. Kohler, 2015 WL 3952714, at *5

 (D.N.J. Jun. 29, 2015). The Court will therefore dismiss with prejudice the claim against

 Defendant Ho arising from his alleged false testimony to the grand jury.
Case 2:15-cv-08840-MCA-MAH Document 68 Filed 04/30/20 Page 14 of 17 PageID: 652



         Plaintiff also asserts that Assistant Prosecutor Peterson and Detectives DellaQuila,

 Henderson, Ho, and Vendas, who reported to the Philadelphia Police Department following

 Plaintiff’s arrest, failed to inform Plaintiff of his right to a rape care advocate and a forensic

 medical examination and failed to activate a sexual assault response team. Plaintiff further

 complains that a sexual assault forensic evidence collection kit and a toxicology analysis were

 not performed on Plaintiff but were performed on the deceased Galfy. According to Plaintiff,

 these Defendants failed to follow the standards for victims of sexual assault set by the Attorney

 General of the State of New Jersey.

         Because Plaintiff appears to assert that he was entitled to certain protections and benefits

 provided to sexual assault victims, the Court considers whether he states a procedural due

 process claim. In evaluating a procedural due process claim, courts first determine “whether the

 asserted individual interests are encompassed within the fourteenth amendment’s protection of

 life, liberty, or property.” Alvin v. Suzuki, 227 F.3d 107, 116 (3d Cir. 2000) (quotations omitted).

 Property interests are “created and their dimensions are defined by existing rules or

 understandings that stem from an independent source such as state law—rules or understandings

 that secure certain benefits and that support claims of entitlement to those benefits.” Bd. of

 Regents of State Coll. v. Roth, 408 U.S. 564, 577 (1972). “To have a property interest in a

 benefit, a person clearly must have more than an abstract need or desire for it. He must have

 more than a unilateral expectation of it. He must, instead, have a legitimate claim of entitlement

 to it.” Id. Here, Plaintiff has not pleaded facts showing that he has a legitimate claim of

 entitlement to a rape care advocate, a sexual assault forensic evidence collection kit, a toxicology

 analysis, or report created by licensed physician or psychologist rather than by Defendant
Case 2:15-cv-08840-MCA-MAH Document 68 Filed 04/30/20 Page 15 of 17 PageID: 653



 Pandina. As such, he fails to a state claim for violations of his constitutional right to procedural

 due process.

         Plaintiff also complains that investigators falsely asserted to the media that Plaintiff had a

 “a romp” with Galfy. An individual does not have a protected interest in reputation alone.

 Thomas v. Indep. Twp., 463 F.3d 285, 297 (3d Cir. 2006) (citing Paul v. Davis, 424 U.S. 693,

 701 (1976)). Instead, “defamation is actionable under 42 U.S.C. § 1983 only if it occurs in the

 course of or is accompanied by a change or extinguishment of a right or status guaranteed by

 state law or the Constitution.” Clark v. Twp. of Falls, 890 F.2d 611, 619 (3d Cir. 1989) (citing

 Paul, 424 U.S. at 701-12, 96 S.Ct. 1155). Accordingly, a plaintiff must plead a “stigma-plus”

 claim in his complaint. See Hill v. Borough of Kutztown, 455 F.3d 225, 236 (3d Cir. 2006)

 (explaining that “to make out a due process claim for deprivation of a liberty interest in

 reputation, a plaintiff must show a stigma to his reputation plus deprivation of some additional

 right or interest”). Here, Plaintiff’s claim is foreclosed by the Supreme Court’s decision in Paul

 v. Davis. There, the Court stated that a claim of defamation (by a police department that

 circulated a flyer imputing criminal behavior to a person) was not a federal claim even if it

 would “seriously impair [that person’s] future employment opportunities.” Paul, 424 U.S. at

 697. As such, Plaintiff fails to state a claim for relief as to this claim.

         Nor has Plaintiff pleaded facts showing an equal protection violation based on the fact

 that he was treated differently than Galfy. Generally, “[a] violation of the Equal Protection

 Clause may exist when government action discriminates against a “suspect class,” or it interferes

 with a “fundamental right.” See Brown v. Borough of Mahaffey, 35 F.3d 846, 850 (3d Cir.

 1994). However, where a plaintiff cannot prove that he is a member of a protected class or that

 the government has interfered with a fundamental right, he may bring his claim under a “class-
Case 2:15-cv-08840-MCA-MAH Document 68 Filed 04/30/20 Page 16 of 17 PageID: 654



 of-one” theory. See Engquist v. Or. Dep't of Agric., 553 U.S. 591, 595 (2008). A claim under

 this theory is subjected to a rational basis test and the plaintiff must prove that he was

 “intentionally treated differently from others similarly situated.” Id. at 601 (quoting Vill. of

 Willowbrook v. Olech, 528 U.S. 562, 564 (2000)); see also Keenan v. City of Phila., 983 F.2d

 459, 465 (3d Cir. 1992). Here, Plaintiff fails to show that he is similarly situated to Galfy, who

 was the apparent victim of a homicide, and also fails to plead facts showing that the difference in

 treatment was intentional discrimination. As such, this claim fails to state a claim for relief.

          Finally, the Court will grant the motion to dismiss and dismiss without prejudice all §

 1983 claims as to Defendant Pandina. 8 Plaintiff asserts that this Defendant is engaged in the

 unauthorized practice of medicine or psychiatry, failed to follow standards for treating sexual

 assault victims, and prepared a report about Plaintiff for the UCPO, none of which violate the

 Constitution. To the extent Plaintiff seeks to assert state law claims for relief against this

 Defendant or any of the Defendants, the Court, having dismissed the federal claims, declines

 supplemental jurisdiction over any state law claims for relief. See Hedges v. Musco, 204 F.3d

 109, 123 (3d Cir. 2000) (“[W]here the claim over which the district court has original

 jurisdiction is dismissed before trial, the district court must decline to decide the pendent state

 claims unless considerations of judicial economy, convenience, and fairness to the parties

 provide an affirmative justification for doing so.” (internal quotation marks omitted)).

       e. Leave to Amend

          In the Third Circuit, the Court must allow leave to amend in civil rights cases regardless

 of whether it is requested before dismissing a case for failure to state a claim, unless leave to

 amend would be inequitable or futile. Fletcher–Harlee Corp. v. Pote Concrete Contractors,



 8
     The Court assumes without deciding that this Defendant acted under color of state law.
Case 2:15-cv-08840-MCA-MAH Document 68 Filed 04/30/20 Page 17 of 17 PageID: 655



 Inc., 482 F.3d 247, 251 (3d Cir. 2007). Prior to closing this action, the Court will provide

 Plaintiff with 30 days to submit an Amended Complaint if he can cure the deficiencies in those

 federal claims the Court has dismissed without prejudice. 9

       IV.      CONCLUSION

             For the reasons explained in this Opinion, the motions to dismiss are granted as to all

 claims and Moving Defendants. Plaintiff is granted leave to amend within 30 days to the extent

 he can cure the deficiencies in the claims that have been dismissed without prejudice. An

 appropriate Order follows.




     Dated: April 30, 2020                              /s Madeline Cox Arleo__________
                                                        Hon. Madeline Cox Arleo
                                                        UNITED STATES DISTRICT JUDGE




 9
  With respect to those claims that are barred by Heck or by the favorable termination rule,
 Plaintiff may not bring those claims until he sets aside his conviction.
